The Honorable Rebecca McDowell Cook Missouri Secretary of State State Capitol Building Jefferson City, MO  65101
Dear Secretary Cook:
You have submitted to us a statement of purpose prepared pursuant to Section 116.334, RSMo 1994. The statement which you have submitted is as follows:
      Shall § 565.020.2 of the Missouri Revised Statutes, which currently provides that, except for persons who have not reached sixteen years of age at the time of the commission of the crime, the punishment for first degree murder is either death or imprisonment for life without eligibility for probation, parole, or release except by act of the governor, be repealed and reenacted to provide that the punishment for first degree murder is imprisonment for life without eligibility for probation or parole, or release except by act of the governor?
See our Opinion Letter No. 176-96.
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Under the provisions of Section 116.334, the approved statement of purpose, unless altered by a court, is the petition title for the measure circulated by the petition and the ballot title if the measure is placed on the ballot.
Sincerely,
                                  JEREMIAH W. (JAY) NIXON Attorney General